UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jeffrey L. Steele President JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Copies to: Julian E. Markham, Esq. Thompson, O'Donnell 1212 New York Avenue, Suite 1000, NW Washington, DC 20005 (Counsel for the registrant) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 ITEM 1.Schedule of Investments. JPMorgan Value Opportunities Fund SCHEDULE OF PORTFOLIO INVESTMENTS AS OF SEPTEMBER 30, 2010 (Unaudited) (Amounts in thousands) SHARES SECURITY DESCRIPTION VALUE ($) Common Stocks — 99.5% Consumer Discretionary— 9.9% Auto Components— 1.1% Johnson Controls, Inc. Hotels, Restaurants & Leisure— 0.9% 66 Carnival Corp. 81 International Game Technology 54 Royal Caribbean Cruises Ltd. (a) Household Durables— 0.2% 81 Lennar Corp., Class A Media— 6.1% 58 CBS Corp., Class B 66 DIRECTV, Class A (a) Gannett Co., Inc. Time Warner Cable, Inc. Time Warner, Inc. Walt Disney Co. (The) Multiline Retail— 0.4% 42 Kohl's Corp. (a) Specialty Retail— 0.7% Staples, Inc. Textiles, Apparel & Luxury Goods— 0.5% 62 Coach, Inc. Total Consumer Discretionary Consumer Staples— 8.1% Beverages— 0.8% 79 Coca-Cola Co. (The) Food & Staples Retailing— 2.5% CVS/Caremark Corp. 85 Kroger Co. (The) 47 Sysco Corp. Food Products— 0.8% 64 General Mills, Inc. 35 JM Smucker Co. (The) Household Products— 3.2% Procter & Gamble Co. (The) Tobacco— 0.8% 81 Philip Morris International, Inc. Total Consumer Staples Energy Equipment & Services— 0.2% 18 Schlumberger Ltd. Oil, Gas & Consumable Fuels— 12.2% 48 Anadarko Petroleum Corp. 85 Apache Corp. SHARES SECURITY DESCRIPTION VALUE ($) Oil, Gas & Consumable Fuels — Continued Chevron Corp. ConocoPhillips 85 Devon Energy Corp. 38 EOG Resources, Inc. Occidental Petroleum Corp. 52 Peabody Energy Corp. Williams Cos., Inc. (The) Total Energy Financials— 26.8% Capital Markets— 5.3% 95 Goldman Sachs Group, Inc. (The) Morgan Stanley State Street Corp. TD AMERITRADE Holding Commercial Banks— 5.9% BB&T Corp. Fifth Third Bancorp U.S. Bancorp Wells Fargo & Co. Consumer Finance— 0.7% Capital One Financial Corp. Diversified Financial Services— 6.0% Bank of America Corp. Citigroup, Inc. (a) North American Financial Holdings, Inc., Class A (a) (e) (f) (i) Insurance— 7.1% ACE Ltd., (Switzerland) Aflac, Inc. 70 Berkshire Hathaway, Inc., Class B (a) 64 Genworth Financial, Inc., Class A (a) MetLife, Inc. Prudential Financial, Inc. 57 RenaissanceRe Holdings Ltd., (Bermuda) Real Estate Investment Trusts (REITs)— 1.4% Annaly Capital Management, Inc. 12 Camden Property Trust Lexington Realty Trust ProLogis Thrifts & Mortgage Finance— 0.4% New York Community Bancorp, Inc. Total Financials SHARES SECURITY DESCRIPTION VALUE ($) Health Care— 14.6% Biotechnology— 1.9% Biogen Idec, Inc. (a) 89 Celgene Corp. (a) Health Care Equipment & Supplies— 0.6% 83 Covidien plc, (Ireland) Health Care Providers & Services— 3.3% Aetna, Inc. 23 McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. (a) Life Sciences Tools & Services— 0.3% 41 Thermo Fisher Scientific, Inc. (a) Pharmaceuticals— 8.5% Abbott Laboratories 64 Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Total Health Care Industrials— 8.7% Aerospace & Defense— 1.6% 95 Honeywell International, Inc. 74 United Technologies Corp. Industrial Conglomerates— 1.4% General Electric Co. Tyco International Ltd., (Switzerland) Machinery— 3.0% 79 Deere & Co. 37 Eaton Corp. 32 Joy Global, Inc. 71 Navistar International Corp. (a) 52 Parker Hannifin Corp. Road & Rail— 2.5% Hertz Global Holdings, Inc. (a) Norfolk Southern Corp. 42 Union Pacific Corp. Trading Companies & Distributors— 0.2% 37 GATX Corp. Total Industrials Information Technology— 7.9% Communications Equipment— 1.2% Cisco Systems, Inc. (a) SHARES SECURITY DESCRIPTION VALUE ($) Computers & Peripherals— 1.2% Hewlett-Packard Co. Electronic Equipment, Instruments & Components— 0.4% Corning, Inc. IT Services— 1.2% 40 International Business Machines Corp. 8 MasterCard, Inc., Class A Semiconductors & Semiconductor Equipment— 1.4% 32 Broadcom Corp., Class A Intersil Corp., Class A Marvell Technology Group Ltd., (Bermuda) (a) 46 Novellus Systems, Inc. (a) Software— 2.5% Microsoft Corp. Total Information Technology Materials— 3.8% Chemicals— 2.6% Dow Chemical Co. (The) E.l. du Pont de Nemours & Co. Metals & Mining— 1.2% 81 Freeport-McMoRan Copper & Gold, Inc. Total Materials Telecommunication Services— 3.4% Diversified Telecommunication Services— 2.5% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services— 0.9% Sprint Nextel Corp. (a) Total Telecommunication Services Utilities— 3.9% Electric Utilities— 2.0% 32 Edison International NextEra Energy, Inc. NV Energy, Inc. Multi-Utilities— 1.2% 59 PG&E Corp. SCANA Corp. SHARES SECURITY DESCRIPTION
